Case 2:14-cv-02811-ES-JAD Document 121 Filed 10/12/18 Page 1 of 1 PageID: 1457




              UNITED STATES DISTRICT COURT
                 DISTRICT OF NEW JERSEY
                              :
                              :
EVER BEDOYA, et al.           :          CIVIL ACTION: 14-2811 (ES)
                              :
               Plaintiffs,    :                    O R D E R
                              :
          v.                  :                     CLOSED
                              :
AMERICAN EAGLES EXPRESS, INC. :
                              :
               Defendant,     :
                              :

          It has been reported to the Court that the above-captioned

matter has been administratively stayed pending the Third Circuit

Appeal,


           It is on this      12th   day of     OCTOBER      2018,


      O R D E R E D that the above captioned action be and is hereby

administratively closed with the right of the parties upon good

cause shown to reopen the action.




                                     s/Esther Salas
                                     ESTHER SALAS, U.S.D.J.
